DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on September 8, 2021 were received and fully considered. Claim 1 was amended in a manner that places the application in condition for allowance. Please see below for more detail.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6, 8, and 14 directed to claims non-elected without traverse.  Accordingly, claims 6, 8, and 14 have been cancelled.

EXAMINER’S AMENDMENT
Please amend the application as follows:
Claim 6: cancelled
Claim 8: cancelled
Claim 14: cancelled

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “at least first, second, and third segment bladders which are formed by first, second, and third sheets of equal rectangular size such that: a portion of a first-half of the second sheet overlaps with a portion of a second-half of the first sheet; a portion of a second-half of the second sheet overlaps with a portion of a first-half of the third sheet; each of the overlaps is at least partially but firmly fixed by welding or adhering: thereafter, the first sheet is folded to place its free-end side on top of its opposite-end side where the overlap exists, so as to define a first tube; the third sheet is folded to place its free-end side on top of its 
Therefore, claims 1-5, 7, and 9-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PUYA AGAHI/Primary Examiner, Art Unit 3791